Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 28, 2020

                                      No. 04-19-00834-CV

                                 IN THE MATTER OF R.I.C.,

                      From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2018JUV01596
                            Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
        In a prior appeal arising from the underlying cause, this court reversed the juvenile
court’s order waiving its jurisdiction and transferring the cause to criminal district court. In re
R.C., No. 04-19-00262-CV, 2019 WL 4044029, at *1 (Tex. App.—San Antonio Aug. 28, 2019,
no pet.) (mem. op.). In entering the order that is the subject of this appeal, the juvenile court
relied on the reporter’s record from the hearing held on April 16, 2019, which reporter’s record
was filed in the prior appeal number 04-19-00262-CV. Accordingly, the clerk of the court is
ORDERED to file a copy of the reporter’s record from the prior appeal in the instant appeal.



       It is so ORDERED on this 28th day of January, 2020.

                                                                            PER CURIAM



       ATTESTED TO: _____________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court